 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KEON KYUN PARK,                                     Case No.: 2:19-cv-01298-APG-BNW

 4                             Petitioner,             ORDER GRANTING MOTION FOR
                                                       EXTENSION OF TIME
 5 v.
                                                       (ECF No. 16)
 6 BRIAN E. WILLIAMS, et al.,

 7                             Respondents.

 8

 9           Petitioner Keon Kyun Park was to file an amended habeas petition by December 9, 2019.

10 ECF No. 8. On December 6, 2019, Park filed a motion for extension of time, requesting up to

11 April 7, 2020 to file his amended petition (a 120-day extension of time). ECF No. 16. Park’s

12 counsel states that he believes the deadline for the amended petition under the applicable statute

13 of limitations is on that date. This would be the first extension of this deadline. The respondents

14 do not oppose the motion.

15           Park’s motion is made in good faith and not solely for the purpose of delay, and there is

16 good cause for the extension requested. I will grant the extension.

17           I do not intend for this extension of time to convey any opinion regarding the operation of

18 the statute of limitations, or to extend or otherwise affect in any manner the limitation period for

19 the amended petition.

20           I THEREFORE ORDER that the petitioner’s motion for extension of time (ECF No. 16)

21 is GRANTED. The petitioner must file his amended habeas petition by April 7, 2020. In all

22 / / / /

23
 1 other respects, the schedule for further proceedings set forth in the order entered September 9,

 2 2019 (ECF No. 8) will remain in effect.

 3         Dated: December 9, 2019.
                                                        ________________________________
 4                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
